Citation Nr: 0308100	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  99-07 619	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
February 1965, and from September 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision in 
which the RO denied service connection for a left foot 
disorder.  The veteran filed a notice of disagreement in 
December 1998.  A statement of the case was issued in 
February 1999.  In March 1999, the veteran filed a 
substantive appeal.  

A Board hearing in Washington, DC was scheduled in July 2000.  
However, despite notice of such hearing (which was not 
returned by the United States Postal Service as 
undeliverable), the veteran failed to report.  

In September 2000, the Board remanded the matter to the RO 
for additional development.  The Board indicated that, in 
addition to the claim for service connection for a left foot 
disorder, the veteran may be claiming service connection for 
a left ankle disorder; the Board noted that the RO previously 
had denied a claim for entitlement to service connection for 
bilateral ankle and knee disorders by a rating decision in 
1982.  Thus, the Board directed the RO to contact the veteran 
and clarify the nature of his claim.  The Board requested 
that if the veteran was seeking service connection for an 
ankle disorder, the RO should advise him of the laws and 
regulations pertaining to the submission of new and material 
evidence.  

Via a November 2000 letter, the RO sought clarification of 
the veteran's claim.  In a December 2000 response, the 
veteran claimed problems of the left foot, left ankle, left 
knee and a neurological problem of the left leg.  An October 
2001 rating decision determined, inter alia, that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for a left ankle or knee 
condition.  Additionally, the RO denied service connection 
for a left hip condition and a neurological condition of the 
left leg.  The veteran did not file a notice of disagreement 
with respect to that decision.  After accomplishing other 
requested development, to the extent possible, the RO 
continued the denial of the claim for service connection for 
left foot disability, and returned the claim to the Board for 
further appellate consideration.

For the reasons indicated above, the only issue properly 
before the Board on appeal remains entitlement to service 
connection for a left foot disability..  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent medical evidence to indicate that 
the veteran suffers from any current left foot disability 
that can service as a predicate for a grant of service 
connection.   


CONCLUSION OF LAW

1.  The criteria for service connection for a left foot 
disability have not been met. 38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West, 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

By way of the October 1998 rating decision, the February 1999 
Statement of the Case, and the December 2002 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claim for service connection and the bases for the denial 
of the claim.  Hence, the Board finds that they have been 
given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letters 
of November 2000 and March 2001) have been afforded 
opportunities to submit such information and evidence.  
Furthermore, via various RO correspondence, to include the 
aforementioned letters, which instructed the veteran to 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any outstanding VA treatment records, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  Pursuant to the Board's September 2000 remand, 
the RO contacted Fort Lee, Camp Picket, Fort Dix, Valley 
Forge Army Hospital.  All responded that no treatment records 
were available.  Additionally, the record reflects that the 
RO obtained treatment records from the Brandywine Hospital, 
C. H. Butler, M.D., the Wilmington VA Medical Center and the 
Coatesville VA Medical Center.  Further, for the reasons 
explained in more detail, below, the Board finds that the 
evidence of record is sufficient to adjudicate the claim for 
service connection for claimed residuals of a head injury, 
and that an examination and opinion on this issue is not 
warranted.  See 38 U.S.C.A. § 5103A.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Background

Historically, in August 1998, the veteran filed a claim for 
service connection for a left foot disorder.  He did not 
relate it to any injury in service, but noted that the foot 
was "weak".  

His service medical records reveal that he served on active 
duty from April 1963 to February 1965 and from September 1972 
to April 1974.  Private treatment records from C. H. Butler, 
M.D from 1957 to 1984 do not show complaints or treatment for 
a left foot condition.  Records in 1984 show treatment for a 
lumbosacral spine condition with sciatica.  However, there 
was no evidence showing neurological impairment of the left 
foot.  

On VA neurological examination in October 1993, the examiner 
noted that the veteran's service-connected low back 
disability resulted in radiating pain and numbness down the 
left leg and into the foot.  An electromyographic examination 
revealed radiculopathy of the L5-S1 on the left due to 
degenerative joint disease.  

VA outpatient treatment records from August 1996 to March 
2002 reflect that the veteran reported for bilateral foot 
care due to his diabetes and because he was unable to care 
for them himself.  Pertinent to the left foot, the associated 
treatment notes show only that he was provided routine and 
preventative care of his feet.  

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the veteran is already 
service-connected and in receipt of a 40 percent evaluation 
for service-connected chronic lumbosacral strain with 
sciatica (which, conceivably, may involve foot symptoms), and 
that he receives routine foot care in connection with his 
nonservice-connected diabetes mellitus.  However, the 
question now before the Board is limited to whether the 
veteran suffers from a current left foot disability that can 
serve as a predicate for a grant of service connection, and, 
if so, whether that disability is the result of injury or 
disease incurred or aggravated during active military 
service.  

Considering the evidence of record in light of the above-
noted criteria, the Board finds that service connection for a 
left foot disability is not warranted.  Simply stated, there 
is no competent medical evidence that the veteran, in fact, 
suffers from a left foot disability that may serve as a 
predicate for a grant of service connection.  Medical 
treatment records reflect only that he receives routine foot 
care in connection with his nonservice-connected diabetes, 
and the veteran has neither presented nor alluded to the 
existence of any medical evidence indicating that he, in 
fact, currently suffers a left foot disability.  

Even setting aside the fact that, as a layperson without 
medical training or expertise, the veteran is not competent 
to provide a probative opinion on a medical matter, such as 
whether he suffers from a current left foot disability  (see 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v.  Derwinski, 2 Vet. App. 492 (1992) and Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge")), the veteran's mere assertion that his left 
foot is "weak," without more, is not indicative any current 
disability.  However, even if the veteran's assertions were 
indicative of current disability, for the reason noted above, 
he could not establish entitlement to service connection on 
the basis of his assertions, alone.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence of a current disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In the instant case, the claim for service connection for a 
left foot disability must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability--has not been 
met.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the competent evidence neither supports, nor is 
in relative equipoise, on the question of whether the veteran 
suffers from a current left foot disability that may serve as 
a predicate for a grant of service connection, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

Service connection for a left foot disability is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

